                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


RICHARD BURKHART,                                  CV-19-27-GF-BMM

          Plaintiff,

    vs.
                                                          ORDER
CASCADE COUNTY, CITY OF
GREAT FALLS, STATE OF
MONTANA, and JOHN CAMERON,

          Defendants.

and

CASCADE COUNTY; CITY OF
GREAT FALLS,

          Third-Party Plaintiffs,

    vs.

MICHAEL STALEY,

          Third-Party Defendant.


      Defendant State of Montana and Defendant Cascade County filed separate

motions to dismiss. (Docs. 36 & 38.) Plaintiff Richard Burkhart (“Burkhart”)

opposed the motions. (Doc. 51.) Burkhart also filed a motion to strike Defendants’


                                        1
third-party complaints. (Doc. 42.) Defendants opposed Burkhart’s motion. (Docs.

46, 52, 53.) The Court conducted a hearing on the motions on October 3, 2019.

(Doc. 59.)

      For the reasons stated in open Court, IT IS ORDERED that:

   1. Defendant State of Montana’s Motion to Dismiss (Doc. 36) is DENIED.

   2. Defendant Cascade County’s Motion to Dismiss (Doc. 38) is DENIED.

   3. Plaintiff Richard Burkhart’s Motion to Strike Defendants’ Third-Party

      Complaints (Doc. 42) is DENIED.

      DATED this 3rd day of October, 2019.




                                        2
